Exhibit 10.2

 

 

2008 Cash Bonus Plan Summary

 

As reported in the FGX International Holdings Limited (the “Company”) form 8-K
dated February 6, 2008, the Compensation Committee of the Board of Directors of
the Company adopted the 2008 Cash Bonus Plan (the “Plan”) for the Company’s
fiscal year ending January 3, 2009.  Bonus payouts under the Plan will
constitute Performance Units under the Company’s 2007 Incentive Compensation
Plan.  The Compensation Committee designated employees serving in the position
of vice president and above of the Company (“Executive Officers”), and the Chief
Executive Officer may designate certain other key employees of the Company or
its subsidiaries, to participate in the Plan.

 

The Compensation Committee approved a target bonus amount, expressed as a
percentage of salary, for each Executive Officer.  The following table sets
forth the target bonus percentage for the Company’s principal executive officer,
principal financial officer and each other named executive officer at the time.

 

 

 

 

 

Target as a % of

 

Executive Officer

 

Title

 

Base Salary

 

Alec Taylor

 

Chief Executive Officer

 

50

 

John Flynn Jr.

 

President

 

50

 

Gerald Kitchen

 

Exec. VP — Operations

 

50

 

Anthony Di Paola

 

Exec. VP — Chief Financial Officer

 

50

 

Steven Crellin

 

Exec. VP — Sales

 

50

 

 

 

 

 

 

 

 

Bonus payouts under the Plan will be based on the Company’s achievement of an
earnings per share (EPS) goal for fiscal 2008 set by the Compensation Committee,
as adjusted to exclude certain non-recurring items that occur outside of the
ordinary course of the Company’s business operations.  Achievement of the
adjusted EPS goal will produce bonus payouts equal to the target amounts, while
achievement of adjusted EPS between 95% and 110% of the adjusted EPS goal will
produce a commensurate reduction or increase in the bonus payouts.  There will
be no bonus payout for achievement of adjusted EPS below 95% of the goal unless
authorized by the Compensation Committee, and bonus payouts are capped at 110%
of the target bonus amount.

 

After the end of the fiscal year, the Compensation Committee will evaluate the
Company’s performance against the EPS goal and will determine whether a bonus
payout is required for all participants.  In general, a participant must remain
an employee through the date of the bonus payout to be eligible for payment.

 

 

 

--------------------------------------------------------------------------------